DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Independent claims 1, 10, and 17 each recite the limitation “having exposure membranes”. This limitation is considered to be extremely broad. A membrane can generally be considered to be any barrier or surface. The term “exposure” does not add any additional structural requirement. The term membrane is used to describe various structures in the prior air. In the filtration art, membranes are commonly used to remove contaminants from a fluid. There is no indication, however, in the present application that the exposure membrane is performing any filtration function. There is no indication in the claims or the specification what function the exposure membrane performs. The specification does not disclose any structural features of the exposure membranes beyond showing them as lines “7” in the figures. Without providing any structure or description of the function for the exposure membrane, one of ordinary skill in the art would not have sufficient information to be able to make the invention. Further, without knowing what the exposure membranes function is, there is no amount of experimentation that could be performed to be able to make the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10, and 17 each recite the limitation “having exposure membranes”. It is not clear what constitutes an “exposure membrane”. The claims do not provide any further limitations as to the structure of an exposure membrane. Additionally, the specification does not provide a definition or any structure for an exposure member. The term “exposure membrane” is not considered to be a well-known tern that would be familiar to one of ordinary skill in the art. Therefore, this limitation is considered to be indefinite. Claims 2 – 9, 11 – 16, and 18 – 22 depend from claims 1, 10, 17, respectively, and are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2005/0163648 to Liang (hereinafter referred to as Liang).
 	In regard to claim 1, Liang discloses an electronic microbicidal air filter as shown in figures 1 and 2. The filter includes an internal structure (7, 9) housing at least one UVC luminaire (4). A power module (2) can be considered to be connected to the luminaire (4) and at least one sensor (6). The sensor (6) can be considered an “activation sensor” as broadly recited in the claim. The internal structure includes walls (9) defining filtering chambers that can be considered to be located below the at least one UVC luminaire (4). The curved sections (7) are positioned between the filtering chambers and can be considered to form “exposure membranes”, as broadly recited in the claim. As shown in figures 1 and 2, the filtering chambers are positioned to define a winding zigzag path for air that passes therethrough. Particles carried by the air can be directly irradiated by the at least one UVC luminaire (4). The housing (8) forms an encapsulation housing the internal structure (7, 9). The encapsulation surrounds the internal structure to define sealed spaces at opposing ends thereof. 
	In regard to claim 3, the internal structure (7, 9) has a bottom that can be considered to form a lower bottom for depositing heavy volatile elements contained on air. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773